Detailed Action
	The communications received 04/18/2022 have been filed and considered by the Examiner. Claims 1-20 are pending, claims 9-20 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected vehicle headliner, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/18/2022. In response it is the Examiner’s understanding that the difference of classification searches places substantial burden on the Examiner. In addition, the Examiner notes the claim range “1-9” for Group I is a typographical error. The correct claim range is 1-8 for Group I which encompasses all the method claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sheilds et al (US 6,295,711) hereinafter SHE in view of Ito (US 2003/0193218) hereinafter ITO  and Kring et al (US 2011/0133522) hereinafter KRI.

As for claim 1 SHE teaches a method of forming a headliner for a vehicle (the use of the apparatus to form a headliner) [col. 2 l. 5-27], the method comprising: 
forming the headliner into a desired shape from one or more materials [col. 2 l. 18-25], the headliner comprising a headliner cutout portion (cut out portion that becomes a sunshade) corresponding an opening through the headliner [col. 2 l. 28-37; col. 3 l. 19-30]; 
removing the headliner cutout portion from the headliner (the head liner cutout is removed to a die) [col. 2 l. 38-40]; 
forming a reinforcement bracket into the headliner cutout portion during the step of forming the headliner (a reinforcing layer is added, it is understood that this is all a part of forming the overall headliner as it is forming a part of the headliner as a sunshade) [col. 2 l. 40-68- col. 3 l. 1-3]; 

SHE does not teach removing the reinforcement bracket preform from the headliner cutout portion and forming a shaped reinforcement bracket preform.
ITO teaches a method of forming a sliding sunshade in which a cut out which becomes the sunshade [Fig. 1 #7; 0028] is removed from a headliner (ceiling panel) [0028]. Then the reinforcing bracket (reinforcing edge member) is formed as a preform (not yet cooled edge member) [0030-31]. This allows for the improved rigidity of the sunshade aka improved which improves its longevity [0031; 0036].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the reinforcement of SHE with the preform reinforcement about the sunshade of ITO and to have done so using injection molding as taught by ITO (and in this manner generate a preform) in order to improve the rigidity and by extension the longevity of the sunshade of SHE.
SHE/ITO does not teach removing the reinforced bracket to form a shaped reinforcement bracket. 
However, KRI teaches a method of forming a headliner for a vehicle [0032], the method comprising: 
forming the headliner into a desired shape from one or more materials (using any of the wide variety of materials and manufacturing processes) [0023], the headliner comprising a headliner cutout portion corresponding an opening through the headliner [Fig. 1 and 3-4 #102; 0025-26]; 
forming a reinforcement bracket preform into the headliner cutout portion during the step of forming the headliner (a reinforcing flap) [0042]; 
removing the reinforcement bracket preform, forming a shaped reinforcement bracket [0033]. 
The removal of the reinforcement bracket preform to form a shaped reinforcement bracket is done to allow for installation in other in headliners [0033].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have removed the reinforcement bracket of SHE/ITO as taught by KRI in order to allow for installation of the reinforcement bracket in other headliners. 

As for claim 2, SHE/ITO/KRI teaches claim 1 and SHE further teaches delivering the headliner with the shaped reinforcement bracket to an assembly location (when it is used for a vehicle which has a sun roof assembly, the Examiner understands that to be assembled onto a vehicle ) [claim 12].

As for claim 4, SHE/ITO/KRI teaches claim 1 and further that multiple shaped reinforcement brackets are produced [ITO: Fig. 4-5 #11-12; 0030].

As for claim 5, SHE/ITO/KRI teach claim 1 and further wherein the shaped reinforcement bracket comprises a U-shaped central portion that extends lengthwise between a front end and a rear end of the shaped reinforcement bracket [ITO: Fig. 5 #12].

As for claim 6, SHE/ITO/KRI teach claim 5 and further wherein the shaped reinforcement bracket comprises side flanges [ITO: Fig. 5 #18] that extend outward along opposite sides of the U-shaped central portion.

As for claim 7, SHE/ITO/KRI teach claim 6 and wherein the shaped reinforcement bracket comprises a transition portion [ITO: Fig. 5-6 #23] that changes elevation between the front end and the rear end (by being an indent).

As for claim 8, SHE/ITO/KRI teach claim 1 and further comprising assembling the shaped reinforcement bracket to the headliner.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sheilds et al (US 6,295,711) hereinafter SHE in view of Ito (US 2003/0193218) hereinafter ITO  and Kring et al (US 2011/0133522) hereinafter KRI as applied to claim 1 and further in view of Lewis et al (US 2020/0317035) hereinafter LEW. 
As for claim 2, it is the Examiner’s understanding that the headliner assembly would have to be delivered to an assembly location in some form in order to be used in a vehicle. Should the Applicant disagree:
LEW teaches that vehicle elements in particular a reinforcement element (door rails) and the element it will be assembled to (rear header) [Abstract; 0081] can be delivered to a final assembly facility to achieve a “just-in-time” manufacture/assemblage which the Examiner understands to mean the delivery to the customer would be faster [0081].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have delivered the headliner and the shaped reinforcement to an assembly location as a means of achieving a “just-in-time” manufacture/assemblage which is the faster to the customer. In addition, this would have been a combination of prior art elements (a set of assembly items with its delivery to an assembly location to form the overall final product) as a means of achieving an assembly of the final product (vehicle). The combination of prior art elements according to known methods to yield predictable results is prima facie obvious [see e.g. MPEP 2143(I)(A)].

As for claim 3, SHE/ITO/KRI/LEV teach claim 2 and LEW further teaches that when assembling vehicle elements in particular a reinforcement element (door rails) and the element it will be assembled to (rear header) [Abstract; 0081] that unassembled shipments reduce the size of the shipping packaging which results in lower shipping rates [0081]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have delivered the headliner and shaped reinforcement bracket unassembled as taught by LEW in the process of SHE/ITO/KRI as this would result in shipping cost savings. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712